DETAILED ACTION
This action is responsive to the Application filed on 7/16/2020 with preliminary amendment filed 10/16/2020. After entry of the preliminary amendment, Claims 1-16 are pending in the case. Claims 1, 3, and 4 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application is a continuation of application serial no. 15/340,297 (now US Patent No. 10,751,615 issued 8/25/2020) which was a continuation of application serial no. 13/093,360 (now US Patent No. 9,517,411) and which claimed benefit of foreign priority to JP2010-103234. The effective US filing date of the instant application is 04/25/2011.
The instant application is related by common subject matter to application serial no. 12/981,705 (now US Patent No. 9,174,131) having different inventors.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Objections
Claim 7 (and similarly claims 11, 15) is objected to for reciting “…the dragging operation…the current touched position” where “…[[the]] a dragging operation…[[the]] a current touched position” was perhaps intended, as parent claim 1 is silent with respect to either a dragging operation or a touched position.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,751,615 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen in the table below, all the limitations of the instant claims are anticipated by the reference patent.
Instant Application
US 10,751,615 B2
1. An apparatus for controlling a progress of a video game, the apparatus comprising:

a display screen for displaying a user interface element of the video game, the user interface element being displayed with transparency determined during the progress of the video game;

a computer for receiving an operation to the user interface element displayed on the display screen regardless of the transparency; and

the computer for controlling the progress of the video game in accordance with the operation to the user interface element displayed on the display screen,

wherein the transparency of the user interface element is determined to increase in accordance with a predetermined operation to the user interface element during the progress of the video game.
1. An apparatus for controlling a progress of a video game, the apparatus comprising:

a display screen for displaying a user interface element of the video game, the user interface element being displayed
with transparency determined during the progress of the video game;

a computer for receiving an operation to the user interface element displayed on the display screen regardless of
the transparency; and

the computer for controlling the progress of the video game in accordance with the operation to the user interface element displayed on the display screen,

… the transparency of the user interface element is even further determined to increase in accordance with a 
predetermined operation to the user interface element during the progress of the video game, …
2. The apparatus according to claim 1, wherein the receiver detects that the operation 


the computer determines the transparency of the user interface element, and 

the transparency is determined to increase in a case where the operation to the user interface element displayed on the display screen continues for the certain period.


the computer determines the transparency of the user interface element, and

the transparency is determined to increase in a case where the operation to the user interface element displayed on the display screen continues for the certain period.


6. The apparatus according to claim 5, wherein the transparency of the user interface element is further determined to increase as the level of the player in the video game increases.
3. The apparatus according to claim 1, wherein the transparency of the user interface element is determined based on a level of the player in the video game.


4. The apparatus according to claim 3, wherein the transparency of the user interface element is determined to increase as the level of the player in the video game increases.
7.The apparatus according to claim 1, wherein, during the predetermined operation, the dragging operation to the user interface element moves an operating section of the user interface element from an initial position of the operating section to the current touched position.
5. The apparatus according to claim 1, wherein, during the predetermined operation, the dragging operation to the user interface element moves an operating section of the user interface element from an initial position of the operating section to the current touched position.
8. The apparatus according to claim 1, wherein the predetermined operation occurs when a distance between an initial touched position of a dragging operation to the user interface element and a current touched position of the dragging operation to the user interface element is at least a predetermined distance.
1. … wherein the predetermined operation occurs when a distance between an initial touched position of a dragging operation to the user interface element and a current touched position of the dragging operation to the user interface element is at least a predetermined distance.
Claims 3, 9-12 are methods analogous to claims 1, 5-8
Claims 6 – 9 are methods analogous to claims 1, 3-5; missing expressly reciting obvious variant of claim 2
Claims 4, 13-16 are media analogous to claims 1, 5-8
Claims 10-13 are media analogous to claims 1, 3-5; missing expressly reciting obvious variant of claim 2


Claims 1, 3, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 13 of U.S. Patent No. US 9,174,131 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen in the table below, all the limitations of the instant claims are anticipated by the reference patent, even though the language of the reference patent is different.

US 9,174,131 B2
Explanation where needed
1. An apparatus for controlling a progress of a video game, the apparatus comprising:



a display screen for displaying a user interface element of the video game, the user interface element being displayed with transparency determined during the progress of the video game;

a computer 




for receiving an operation to the user interface element displayed on the display screen regardless of the transparency; and


the computer for controlling the progress of the video game in accordance with the operation to the user interface element displayed on the display screen,




wherein the transparency of the user interface element is determined to increase in accordance with a predetermined operation to the user interface element during the progress of the video game.
1. A user interface processing apparatus for controlling an
application, the user interface processing apparatus comprising:


a touch screen display…displaying a virtual controller at a predetermined position on the display screen …



a processor; and a memory storing instructions that, when executed by the processor, cause the processor to perform operations

determining a second operation of the virtual controller displayed on the display screen by the user, the second operation being received by the touch screen display;

the application is a video game, and a player character is controlled in the video game during a progress of the video game in accordance with the distance between the initial touched position and the current touched position,


…
Later limitation in claim states the application is a video game



Later limitation explains transparency may be increased or decreased




Computer normally includes at least processor, memory


Inherently, as the transparency may be increased or decreased, the operation is still determined

Touch input to virtual controller






Predetermined operation is touching the virtual controller twice in order to control the operation of the game, which is used to control the transparency during play
Claim 3 is the method analogous to claim 1
Claim 11 is the method analogous to claim 1

Claim 4 is the media analogous to claim 1
Claim 13 is the media analogous to claim 1



Claim Rejection – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “determining a user level”, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Depending on the specific facts at issue, a claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling (see, e.g., In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)); under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking an adequate written description (see, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998)); under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite (see, e.g., In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976)); or under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)). Such essential matter may include missing elements, steps or necessary structural cooperative relationships of elements described by the applicant(s) as necessary to practice the invention. (See MPEP 2172.01)
Independent claims 1, 3, and 4 recite variations of wherein the transparency of the user interface element is determined to increase in accordance with a predetermined operation to the user interface element during the progress of the video game.
Claims 7, 11, and 15 recite variations of wherein, during the predetermined operation, the dragging operation to the user interface element moves an operating section of the user interface element from an initial position of the operating section to the current touched position. One dragging operation is explained in [0038-0039] with respect to FIG 3A and is called a “movement speed adjustment operation” in [0098]. One method for moving the character on the screen is shown in FIG 9 and also includes “dragging”. Another method for moving the character (“dash mode”) on the screen is shown in FIG 13 and also includes “dragging” Note, however, that none of these portions of the disclosure state that the transparency of a user interface element is increased in accordance with the dragging (movement) operation.
Claims 8, 12, and 16 recite variations of wherein the predetermined operation occurs when a distance between an initial touched position of a dragging operation to the user interface element and a current touched position of the dragging operation to the user interface element is at least a predetermined distance. One dragging operation is explained in [0038-0039] with respect to FIG 3A and is called a “movement speed adjustment operation” in [0098]. The type of character movement operation is determined when the input has moved a predetermined distance (see e.g. [0040] an action that the player character carries out also varies depending upon whether the center of the operating section 103 is moved away from the initial position 104 by more than a predetermined distance or not
The only support in the disclosure for increasing the transparency with respect to a “predetermined operation” (regardless of whether the predetermined operation is associated with “dragging” or not) may be found in [0083, emphasis added]
Further, in the embodiment described above, the user interface processing apparatus is configured so that the total play time is utilized as the game progress state for determining the learning level. However, the total play time is just one example, and the learning level may be determined based upon the number of cleared stages, whether a specific stage is cleared or not, the number of executions of a specific function, and the like. Further, the learning level may be determined based upon action contents by the player as the game progress state including: for example, whether a specific operation in the application ( for example, a dash operation) is utilized or not; whether a specific condition ( for example, running without hit against a wall) set up in advance is met or not; whether one or more specific item( s) is acquired or not; the number of operation mistakes; whether the player finishes a first tutorial or not; the number of times repetitive actions due to mistakes of the player are detected; and whether a predetermined user option is utilized or not.
Therefore, the only written description support of the elements of claims 1, 3, 4 (as well as 7-8, 11-12, and 15-16) in the instant application is that the transparency is adjusted because of some determination of the user’s learning level which is reflective of the user performing the action. As the claims do not require a determination of the user’s learning level, these claims are not enabled because they omit essential subject matter.
Should Applicant argue that determining the learning level of the user is not necessary for adjusting the transparency of the user interface element, Applicant is respectfully requested to identify specific written description support for adjusting the transparency of the user interface element in response to any operation, where the transparency is unrelated to the user’s learning level during the progress of the game.
All dependent claims necessarily inherit the deficiency of the parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, 4 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by LETTIERI, Peter ('Street Fighter 4' Released and Reviewed. Posted on 10 March 2010 at TouchArcade. Retrieved from [http://touch arcade.com/2010/03/10/street-fighter-4-released-and-reviewed-as-weget-our-fight-on/] on [3/28/2016], provided on IDS, in file wrapper of parent application). 
Regarding claim 1 (and similarly claims 3 and 4), LETTIERI teaches the apparatus (method of operating the apparatus, media (software) for operating the apparatus) for controlling a progress of a video game, the apparatus comprising:
a display screen for displaying a user interface element of the video game, , the user interface element being displayed with transparency determined during the progress of the video game
a computer (iPhone) for receiving an operation to the user interface element displayed on the display screen regardless of the transparency (see various screen shots pages 22-30 showing game control through interface displayed on touch screen of iPhone) ; and
the computer (iPhone) for controlling the progress of the video game in accordance with the operation to the user interface element displayed on the display screen (generally controlling the displayed fighter; setting up combination moves; the iPhone performing the functions of the game according to the software),
wherein the transparency of the user interface element is determined to increase in accordance with a predetermined operation to the user interface element during the progress of the video game ((page 2 para 1) “on-screen elements can be moved around and have their transparency adjusted, to accommodate left-handers and minimalists alike”; thus interpreting the “predetermined operation” as an explicit request by the user to adjust (by either increasing or decreasing) the transparency of the game control).
It is noted that the instant application does not have any explicit definition or description of any “predetermined operation” such that, as recited in the independent claims, the transparency of the user interface element is determined to increase in accordance with a predetermined operation to the user interface element during the progress of the video game. At best, the disclosure may be relied upon for teaching the transparency of the user interface element is related to the learning level, and the “learning level” of the user may be based on a “specific operation” or a “predetermined user option” having been utilized (see [0083] of disclosure as originally filed;  the learning level may be determined based upon action contents by the player as the game progress state including: for example, whether a specific operation in  the application (for example, a dash operation) is utilized or not; whether a specific condition (for example, running without hit against a wall) set up in advance is met or not; whether one or more specific item(s) is acquired or not; the number of operation mistakes; whether the player finishes a first tutorial or not; the number of times repetitive actions due to mistakes of the player are detected; and whether a predetermined user option is utilized or not). The breadth of “predetermined user option” which is not otherwise described in the instant application would 
While not required by the rejection, evidence of the inherency of the teachings of LETTIERI with respect to the physical components of the apparatus (i.e. computer and screen) may be found in HOTELLING et al. (Pub. No.: US 2006/0026535 A1) as discussed in detail in the prosecution of the parent application 15/340,297 (see e.g. Non-Final mailed 11/01/2019; pp 9-10, item 23a-b); briefly relying on HOTELLING FIG 1, [0063-0069] for structural components of a device (e.g. iPhone) which is capable of receiving touch interaction and the transparency of a displayed element is increased and decreased during the interaction [0019, 0145, 0153-0154, 0156-0158].
Claim Rejections 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LETTIERI, or in the alternative over LETTIERI in view of HOTELLING et al. (Pub. No.: US 2006/0026535 A1, provided on IDS, cited against parent application).
Regarding dependent claim 2, incorporating the rejection of claim 1, LETTIERI further suggests the computer detects that the operation to the user interface element displayed on the display screen continues for a certain period, the controller determines the transparency of the user interface element, and the transparency is determined to increase in a case where the operation to the user interface element displayed on the display screen continues for the certain period (as can be seen in the various screenshots, moving (an operation to the interface object for a period of time) the red sphere will temporarily change its displayed transparency and make it easier to use).
However, should Applicant not find the screenshots of LETTIERI a sufficient teaching of the limitations, incorporating the teachings of HOTELLING (noted as evidence of an apparatus capable of performing the functions of LETTIERI as discussed in claim 1) cures any perceived deficiencies. HOTELLING teaches:
a portable multi-function device having a touch screen, memory, application code, and a processor (application controller) (see FIG 1, see [0063-0069] for discussion of specific physical components); and
a user interface element being displayed after a display [touch] screen is touched for at least a predetermined period of time; and a controller increases the transparency of the displayed user interface element as a duration of a same operation to the user interface element increases (see e.g. [0019] displaying and enabling a GUI element when touch is detected ... based on characteristics of the touch or application ... disabling and removing element from display when (a) touch no longer detected; (b) touch not detected for preset-period of time; (c) certain amount of time has passed since displaying; (d) user selection; [0145] 
The combination motivated not only by common sense (HOTELLING being a teaching of the apparatus clearly capable of performing the claimed transparency determination and display, which is identified in LETTIERI as the apparatus on which the game is implemented), but also motivated by advantages of a the GUI element that is made semi-transparent so that the current graphical image disposed below the GUI element can be seen (thereby eliminating minimizing and shifting) (see HOTELLING [0153]) while still allowing the user to view and interact with the GUI element to make it easier to use, thus it is obvious under the rationale of "applying a known technique to a known device (method, or product) ready for improvement to yield predictable results", the ability to apply the known technique being well within the skill of an ordinary practitioner of the graphical user interface art, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR lnt'I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham).
Claims 5-6, 9-10, and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LETTIERI in view of FUJIKI et al. (Pub. No.: US 2005/0131857 A1, provided on IDS, cited against parent application).
Regarding dependent claims 5 and 6 (9 and 10, 13 and 14), incorporating the rejection of claim 1 (3, 4), LETTIERI does not appear to expressly disclose wherein the transparency of the user interface element is further determined to increase based on a level of the player in the video game; wherein the transparency of the user interface element is further determined to increase as the level of the player in the video game increases (interpreted as "transparency is increased as the user's skill with the game is detected as improved based on operating the user interface element while playing the game" commensurate with the examples provided in the disclosure of the instant 
The Al does a good job at keeping you on your toes too, and can be configured at 4 difficulty levels from beginner to grueling. There are a number of game modes, from the standard Tournament mode (against 7 competitors. with Bison featuring as the end boss), to a "Dojo" challenge mode, together with a training mode and a single player versus mode. 
From the above, it is clear that a user's learning level in the game may be configured by the Al (artificial intelligence) for difficulty, suggesting that as a user's skill with the game improves, the difficulty level may be increased. LETTIERI further suggests the user's skill may also be based on an operation content to the user interface element, which is commensurate with achieving a goal (e.g. completing a tournament level, completing the training mode) which is clearly indicative of achieving a certain level according to the breadth of the instant application at [0083].
FUJIKI discloses a design system to control the transparency (visibility) of a computer graphic object:
FUJIKI discloses a user interface processing apparatus (FIG 1 [0071 ]; method performed by apparatus having the functions: FIG 2 [0072]; medium storing functions  [0071] the same apparatus for the second embodiment [0104]) for controlling an application comprising a display unit that displays a user interface element on a display screen (computer graphics object is loaded [0073] and rendered [0079]; see also rendering translucent and opaque objects [0117]); a receiver (input/output unit) that receives an operation to the user interface element displayed on the display screen (user input is received [0075] see also setting/changing values [0118] which references embodiment in [0075]); and a controller (CPU) executing operations including determining a learning level of a player (the application program itself may change the user level irrespective of user's input [0119]); determining transparency of the user interface element (opacity O to be set for the selected CG object is calculated [0112] where the types of attributes to be calculated and attribute calculation algorithms are not particularly limited as long as attributes can be logically determined using the object and user levels [0120]).
FUJIKI further suggests determining the transparency to increase incrementally in accordance with increases in the learning level because the opacity is expressly calculated based on the ratio of user level and object level [0112] and because other attributes may similarly be determined based on the ratio of user level and object level [0120]. As any relevant attribute can be calculated as an incremental increase as the user level increases, it would have been simply obvious to one of ordinary skill in the art to substitute transparency for opacity (using simple mathematical operations) with predictable and expected outcomes.
FUJUKI further explains a specific use of an application generated by the design system [0066] For example, in case of a game application, the application changes the user level in correspondence with the skill of each user, thus changing the difficulty of the game and items that the user can use.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention, having the teachings of LETTIERI and FUJIKI before them, to combine the method/device of LETTIERI with the method/device of FUJIKI to obtain the wherein the transparency of the user interface element is further determined to increase based on a level of the player in the video game; wherein the transparency of the user interface element is further determined to increase as the level of the player in the video game increases. One would have been motivated to make such a combination because a system configured to automate setting transparency levels within a system that supports user defined transparency levels, in particular in a game application that varies the difficulty for the user in correspondence with the user's skill with the game would have been obtained with expected and predictable results.
Claims 7, 11, and 15 are rejected under pre-AIA  35 USC 103(a) as unpatentable over LETTIERI in view of AOYAGI (Pub. No.: US 2010/0238131 A1, newly cited).
Regarding dependent claim 7 (11, 15) incorporating the rejection of claim 1 (3, 4), LETTIERI does not appear to expressly disclose wherein, during the predetermined operation, the dragging operation to the user interface element moves an operating section of the user interface element from an initial position of the operating section to the current touched position.
an operation to the user interface element that moves an operating section of the user interface element from an initial position of the operating section to the current touched position ((page 2) It should be noted that these on-screen elements can be moved around and have their transparency adjusted, to accommodate left-handers and minimalists alike). 
AOYAGI teaches a predetermined operation which is a dragging operation to a user interface element that moves an operating section of the user interface from an initial position to a current touched position (see e.g. [0040] user drags finger to adjust cursor position in a game [0041] user selects a character (see [0042] semi-transparent cursor is displayed at a position L1 distance away from character [0044] after displaying cursor, user moves fingertip to position P3 to indicate character to be selected [0055] player further moves fingertip, moving cursor away from image of character) and then the user can move the selected character [0057] by dragging the semi-transparent cursor on the screen; note also [0058] which explicitly states For instance, when contacting the fingertip 19a of the player on the screen 3a, the character body movement control portion 12 can increase the transparency in the display of the character CR for making it semi-transparent so as to recognize the position of the field FLD displayed beneath thereof, looking through the image of the character CR.)
 Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces at the time of invention, having the teachings of LETTIERI and AOYAGO before them, to have combined LETTIERI (a game device with movable displayed graphic elements) and AOYAGO (a game device with a touchscreen that moves a character [with changing transparency] on the screen based on dragging a cursor on the touchscreen) and arrived at the claimed invention with expected and predictable results.  The combination is motivated by the teaching in AOYAGI [0008] for improving the positioning of a character in a game even on a small display.
Claims 8, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LETTIERI further in view of WANG et al. (US 2011/0018827 A1, newly cited).
Regarding dependent claim 8 (12, 16), incorporating the rejection of claim 1 (3, 4), LETTIERI does not appear to expressly disclose wherein the predetermined operation occurs when a distance between an initial touched position of a dragging operation to the user interface element and a current touched position of the dragging operation to the user interface element is at least a predetermined distance.
WANG teaches determining that an operation occurs when a distance between an initial touch position of a dragging operation to the user interface element and a current touch position of the dragging operation to the user interface element is at least a predetermined distance ([0132] Specifically, the CPU 110 determines that a drag operation on the thumbnail image Tp has been started, upon recognizing that the touch position Rap on the thumbnail image Tp has moved by a predetermined distance or more via the touch screen 109.) In other words, in order to be recognized as a drag (e.g. for moving an element, see e.g. FIG 22B), at least a predetermined distance has to be detected while the finger remains in contact with the screen.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces at the time of invention, having the teachings of LETTIERI and WANG before them, to have combined LETTIERI (teaching moving interface controls and adjusting transparency without specific details as to how the control may be moved on a touch-enabled device ) and WANG (explaining a mechanism for determining on a touch enabled device for determining the user wishes to move an user interface element by dragging it) and arrived at the claimed invention with expected and predictable results, merely by using the touch-dragging to move mechanism of WANG as the moving mechanism of LETTIERI. 
It is obvious under at least the rationale of "applying a known technique to a known device (method, or product) ready for improvement to yield predictable results", the ability to apply the known technique being well within the skill of an ordinary practitioner of the graphical user interface art, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR lnt'I Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
20060048067 (DeSPAIN) is generally directed to (abstract) increasing the amount of available graphical user interface area by reducing opacity (thus increasing transparency) of a displayed graphical element in response to any event, such as a system event, an application event, or a user interface invent.
20100045623 (SAKURI) describes at [0021-0024] how transparency increases based on operation
20070200820 (SVENSSON) describes at [0032] how transparency may be based on operation by user (specifically moving element)
7770135 (FITZMAURICE) describes how a user interface control (a tracking menu) disappears (increases in transparency to 100%) while user is touching/dragging to select a menu option (see e.g. FIG 5 (state 2)).
20110063236 (ARAI) describes at [0163] how a menu object moves closer to tap point on touch display while increasing in transparency

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179